Citation Nr: 0831500	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  94-35 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
dermatophytosis of the hands and feet, evaluated as 
noncompensable before December 29, 1992 and as 10 percent 
disabling from December 29, 1992.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1993 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
The Board last denied this claim in March 2005.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  A June 16, 2006, Order of the Court 
vacated the Board's 2005 decision and directed readjudication 
of the claim consistent with the parties' June 2006 Joint 
Motion for Remand.  As discussed below, the Board remanded 
this case in November 2006.  Unfortunately, an additional 
remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board observes that this case has been remanded by Court 
on three occasions since the Board's initial decision 
regarding the above issue in December 1999.  As noted in the 
Board's November 2006 remand, the most recent remand by the 
Court, in June 2006, pursuant to the parties' Joint Motion 
for Remand, discussed three bases for remand.  First, the 
Board did not adequately explain the reasons and bases for 
denial to the extent that it failed to address the issue of 
whether any clinical evidence of hyper- and hypo-pigmentation 
of the upper arms should be considered "marked 
disfigurement" warranting an increased rating under pre-
amended (effective before August 30, 2002) skin disability 
rating criteria.  

Second, there was insufficient compliance with the duty to 
assist the claimant for two reasons.  One reason given was 
that the Board failed to ensure that certain VA clinical 
records were associated with the claims file.  In particular, 
the September 2004 VA compensation and pension (C&P) 
examination report discussed the veteran's reported history 
of prior VA dermatological treatment from August 2003 to the 
date of the examination; specific visits in August 2003, 
November 2003, January 2004, and August 2004; and treatment 
well before then, beginning in 1987.  The Court stated that 
missing VA clinical records from the dates and periods noted 
should be associated with the claims file.  

Also, it was determined that a Stegall violation had occurred 
on the basis that the Board's June 2004 remand order had 
directed performance of a C&P examination while the veteran's 
skin disease is active, during a flare-up, but the September 
2004 C&P examination was apparently conducted when the 
disease was not active.  Stegall v. West, 11 Vet. App. 268 
(1988).  In June 2004, the Board had directed that the C&P 
examination be provided "if at all possible" during a 
flare-up, if the veteran alerted VA promptly as to active 
skin flare-up.  Nonetheless, pursuant to the Joint Motion 
granted by the Court, the Board's November 2006 remand 
indicated that VA must now conduct an examination during a 
period of flare-up or exacerbation of the veteran's service-
connected disability, regardless of the practical 
difficulties involved in scheduling such an examination.  

Third, the Joint Motion provided that the Board's prior 
decision must be vacated because the Board failed to evaluate 
the claim from December 3, 1991, forward; a VA clinical 
record of that date was deemed to be an informal claim for 
increase in the evaluation of the service-connected 
disability.  The May 1993 rating decision that is the basis 
for this appeal was based on a claim filed December 29, 1992.  
The Board notes that the December 3, 1991, VA clinical record 
specifically concerns treatment for hyperpigmented lesions on 
the upper arms, and the veteran's service-connected 
disability is dermatophytosis of the hands and feet.  

The actions the Board's November 2006 remand directed to be 
conducted included: (1) ask the veteran to identify 
specifically any treatment for his skin problems, other than 
that already reported or otherwise discussed in the remand 
order, and assist him, as needed, in obtaining any non-VA 
records identified by him if he provides authorization to do 
so, (2) ensure that missing VA clinical records dated in and 
after 1987 are associated with the claims file, including, in 
particular, those dated in August 2003, November 2003, 
January 2004, and August 2004, and (3) schedule the veteran 
for a dermatology examination during an exacerbation or 
active phase of his dermatophytosis of the hands and feet to 
evaluate the severity of the condition in each location.  

The Board observes that some of the actions directed in the 
November 2006 remand have been completed:  The RO obtained 
records of VA and private treatment, apparently as identified 
by the veteran, beginning in December 1985, and a VA 
compensation examination was completed in March 2007.  
However, the vast majority of the treatment records were 
received after the VA compensation examination was conducted, 
and were clearly not reviewed by the examiner - which, by 
itself, is a reason for further remand.  But in addition, 
although one of the primary reasons for the Board's November 
2006 remand was to obtain an examination of the veteran's 
skin disability specifically during a flare-up, the March 
2007 examination was not conducted during a flare-up.  As 
noted above, the failure to obtain an examination during a 
flare-up was one of the primary reasons for the Court's 
remand pursuant to the June 2006 Joint Motion.  
Unfortunately, although the RO's request for the examination 
specifically stated that the examination was to be scheduled 
during an exacerbation or active phase of the veteran's 
dermatophytosis, the record does not reflect any 
"coordination with the veteran's attorney," as stated in 
the remand, "as the veteran or his attorney will need to 
notify VA immediately when the veteran has an exacerbation of 
his dermatophytosis of the hands and feet."  The file does 
not reflect any "coordination" with either the veteran or 
his attorney - the file indicates that the request was 
initiated - essentially routinely - on February 9, 2007, 
and the examination was conducted on March 10, 2007 - more 
than a month later.  Further, the report of the examination 
reflects not only that no current clinical findings were 
noted representing dermatophytosis, but, moreover, the 
examiner stated a particular test (KOH examination) was not 
"available" at the time of the examination and so was not 
completed, even though that test was indicated.  Clearly, the 
March 2007 VA compensation examination did not comply with 
all of the requirements of the Board's November 2006 remand.  

As noted in the Board's November 2006 remand, the United 
States Court of Appeals for Veterans Claims has held that 
"where remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, because a significant portion of the Board's 
November 2006 remand was not completed by the RO, the 
appellant's appeal is not yet ready for final appellate 
consideration.  

The Board again points out that it is the veteran's 
responsibility to report for the additional examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the June 2006 Joint 
Motion, schedule the veteran for a 
dermatology examination during an 
exacerbation or active phase of his 
dermatophytosis of the hands and feet 
to evaluate the severity of the 
condition in each location.  This will 
require coordination with the veteran's 
attorney, as the veteran or his 
attorney will need to notify VA 
immediately when the veteran has an 
exacerbation of his dermatophytosis of 
the hands and feet so that an 
examination can be scheduled during the 
exacerbation or active phase of the 
dermatophytosis.  

Provide the veteran's claims file to 
the examiner.  The examiner is to 
review the dermatological medical 
records, with particular attention to 
the VA outpatient dermatology records 
of May 1990 to April 1993 and January 
1998, the June 1998 and March 2007 
compensation examination reports, and 
any other pertinent treatment records.  
All testing that is indicated should be 
completed.  All current manifestations 
of current or previous outbreaks of 
dermatophytosis of the hands and feet 
should be described, including an 
estimation of the total body surface 
area involved by dermatophytosis of the 
hands and feet.  The examiner should 
also diagnose any dermatological 
conditions other than dermatophytosis, 
in whatever anatomical location, and 
state whether any positive findings 
constitute spread of the same 
infectious agent or have the same 
etiology as the service-connected 
dermatophytosis, i.e., whether they are 
part of the service-connected 
dermatophytosis of the hands and feet.  
The examiner should specifically 
indicate whether any hypo- or 
hyperpigmentation found in any 
anatomical location was caused by or is 
otherwise related to the service-
connected dermatophytosis of the hands 
and feet.  

2. After ensuring that the examination 
was completed satisfactorily, 
readjudicate the claim for an increased 
rating, including entitlement to a 
increased rating up to a year prior to 
the December 3, 1991, VA clinic record 
identified by the Court as an informal 
claim.  (See 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).)  If any element of the 
claim remains denied, provide the 
veteran and his attorney an appropriate 
supplemental statement of the case 
(SSOC) and provide them an appropriate 
period to respond.  Thereafter, if in 
order, return the appeal to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


